Citation Nr: 1122389	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chondromalacia patella, right knee. 

2.  Entitlement to service connection for chondromalacia patella, right knee.

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on two periods of active duty from January to August 1981 and from July 1982 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2008 by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in July 2010 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

The claims of entitlement to service connection for chondromalacia patella, right knee, and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chondromalacia, right knee was most recently denied in a June 1985 Board decision.

2.  Evidence submitted since the final June 1985 Board decision, was not previously submitted to agency decision-makers.   Some of the new evidence received since June 1985 is material as it relates to a previously unestablished fact necessary to substantiate the claim for service connection for chondromalacia, right knee and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision denying service connection for chondromalacia, bilateral knees is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria to reopen the claim for service connection for chondromalacia, right knee based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for chondromalacia patella, right knee.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record. Id.

Service connection for chondromalacia patella, bilateral, knees was denied most recently by a June 1985 Board decision.  At that time, the Board noted that the Veteran's original claim was denied in a January 1982 rating decision on the basis that chondromalacia patella, bilateral knees existed prior to service and was not shown to have been aggravated during service.  The Veteran did not appeal that decision.  

The Veteran reopened his claim for service connection for chondromalacia patella, bilateral, knees in March 1984.  Service connection was again denied and a timely appeal was filed.  The Board in June 1985 denied service connection for chondromalacia patella, bilateral knees on the basis that the bilateral knee disability clearly and unmistakably existed prior to the Veteran's first period of service; and that there was no increase in severity of his underlying disability during his first or during his subsequent second period of service.  Notice of the action taken by the Board in June 1985 was furnished to the Veteran by the VA's letter, dated later in July 1985.  This Board decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2010).

Prior to June 1985, the evidence in the claims file consisted of the Veteran's claim, service treatment records, including the records from medical evaluation boards in January 1981 and December 1983.  These boards found the Veteran unfit for military service due to pre-existing chondromalacia patella, bilateral.  The evidence also included an August 1984 VA examination report.  The records also failed to show aggravation of the preexisting condition.

Evidence submitted since the Board's June 1985 decision in connection with the Veteran's claim for service connection for chondromalacia patella, right knee (The Board notes that the Veteran has limited his current claim to the right knee.) includes various statements from the Veteran denying that he had a pre-existing history of knee problems, as well as VA clinical treatment records including complaints for various pains of multiple joints.  

In a February 2009 VA form- 9, the Veteran alleged that the entire claims file was mixed up with someone else.  The prior reasons stated for denial of his claim allegedly don't apply to him.  He also pointed out that he did not work and was not entitled to Social Security (SSA) benefits.

At the July 2010 Travel Board hearing he testified that his right knee began to hurt after extensive exercise in service.  He also reported receiving temporary SSA benefits, but could not identify what the benefits were for, or why they were temporary assigned to him.  Regarding his right knee disability he stated that he could not remember if he had been placed on a profile in service.  He reported that he had undergone surgery on the right knee in service subsequent to being tripped by another soldier.  The medical records refer only to left knee arthroscopy although he insists it was on the right knee.  In any event there is no medical evidence this surgery took place during service.  

In August 2010, subsequent to the Travel Board, the Board received a letter from Doris R. Cameron, M.D., noting that she had evaluated the Veteran for chronic debilitating knee and back pain as a result of a fall that he sustained in service.  He was mostly confined to a wheelchair.  Dr. Cameron concluded that his symptoms had worsened and the aggravation had passed the natural progression of his disability.

The Board finds that new and material evidence has been received because when the claim for service connection was denied in June 1985 there were no allegations of any injury sustained in a fall, or of arthroscopic surgery in service.  In addition there was no medical nexus opinion as was now offered by Dr. Cameron, showing that he had a right knee disorder as a result of service, or that his pre-existing chondromalacia patella, right knee had been aggravated during service.  The evidence of record shows he now has undergone knee surgery, although whether the surgery was on the right or left knee is not determined.  

 Under Shade, 24 Vet. App. 110, the Board must reopen the case as the allegations are new and a material part of substantiating the claim for service connection (a nexus opinion) for a right knee disability has been associated with the claim. The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.

ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for chondromalacia patella, right knee and to that extent the claim is reopened.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  As explained above, the Veteran has advanced two theories in his claim for service connection for a right knee disability; that it is directly related to an in service injury or that it is based on aggravation of a preexisting right knee disorder.  

Subsequent to the July 2010 hearing, the Veteran submitted an August 2010 letter and nexus opinion from Dr. Cameron as noted previously.  Dr. Cameron's records are not associated with the claims file. As these records may be probative regarding the Veteran's right knee disability, the RO should attempt to obtain and associate with the file any records from Dr. Cameron from the Grace Medical Home.  

The Board further notes that while in the February 2009 VA form- 9, the Veteran stated that he was not entitled to SSA benefits; during the Travel Board he testified that he had been awarded "temporary" SSA disability benefits.  The Veteran did not indicate for what disease or injury he had been awarded SSA disability benefits. 

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  As noted above, there is no reference in the record as to the reason(s) why the Veteran has been awarded SSA disability benefits.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim, the duty to assist requires VA to attempt to obtain these records.

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination. 

The Veteran's claim of entitlement to a TDIU is subject to the ratings for any assigned service- connected disabilities. The Veteran currently is not service connected for any disorders.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the service connection claim for a right knee disorder and may only be considered when the development is completed on the right knee service connection claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Finally, the Veteran should be scheduled for a VA orthopedic examination. The following must be addressed: 1) whether the Veteran's pre-existing chondromalacia, right knee was aggravated by his periods of service; 2) whether any current right knee disorder was caused or was aggravated by his service or by an injury is service.   If any aggravation is found, the examiner should specify what measurable increase in severity of the right knee disability is due to the aggravation. The examiner should identify the baseline level of the right knee disability (prior to aggravation) and the permanent, measurable increase in the severity of the right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide an authorization form for any medical treatment he received regarding his right knee disorder since June 1985.  In particular an authorization form for any medical treatment records from Dr. Doris. R. Cameron, Grace Medical Home, 51 Pennsylvania Street, Orlando, Florida, 32806 should be obtained.  The RO/AMC should thereafter obtain the identified medical evidence and associate it with the claims file, to include the complete records from Dr. Cameron.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves, in keeping with their responsibility to submit evidence in support of the claim. 38 C.F.R. § 3.159 (2010).

2.  The RO shall attempt to obtain documents concerning the Veteran's application and award for Social Security Administration (SSA) disability benefits, specifically copies of all medical records.  The attempt to obtain these SSA records should be documented in the claims file.

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any right knee disability. The claims folder and a copy of this remand should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examiner should indicate whether or not the claims folder was reviewed. 

a.  The examiner should opine as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran presently has a right knee disability related to service or to an in-service injury.  

b.  The examiner should determine whether it is at least as likely as not (50% probability or more) that the Veteran's pre-existing right knee disorder was aggravated by his periods of service. If any aggravation is found, the examiner should specify what measurable increase in severity of the right knee disability is due to the aggravation. The examiner should identify the baseline level of the right knee disorder (prior to aggravation) and the permanent, measurable increase in the severity of the right knee disorder.  

A complete rationale for all opinions expressed must be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for a right knee disorder.  If and only if, the RO should determine that the Veteran is entitled to service connection for a right knee disorder, he should then be afforded a VA examination to determine the effect of his service connected disabilities on his employment.  The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.  The examiner must evaluate and discuss the effect of all of the Veteran's service- connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


